Order entered January 10, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00137-CV
                                   No. 05-15-00139-CV
                                   No. 05-15-00140-CV

                             IN RE ERIK BOWEN, Relator

                Original Proceeding from the 401st Judicial District Court
                                  Collin County, Texas
             Trial Court Cause No. 401-80668-09, 401-80666-09, 401-80667-09

                                        ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   DAVID EVANS
                                                         JUSTICE